



Exhibit 10.1










AMENDMENT TO EMPLOYMENT AGREEMENT


    
This AMENDMENT TO EMPLOYMENT AGREEMENT is entered into this 11th day of August,
2017, between CNO Services, LLC (the “Company”) and Bruce Baude (“Executive”).


Recitals


A.The Company and Executive entered into an Amended and Restated Employment
Agreement dated as of January 6, 2015 and an Amendment thereto effective July
30, 2015 (collectively, the “Agreement”).


B.The Company and Executive desire to further amend the Agreement as set forth
herein.
    
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged:




1.
The first two sentences of Section 10(c) of the Agreement are hereby amended in
their entirety to read as follows:



Executive’s employment may be terminated in a Control Termination. A “Control
Termination” shall mean any termination by the Company (or its successor), of
Executive’s employment for any reason, or by Executive With Reason as so
defined, within six months in anticipation of or within two years following a
Change in Control.


All other provisions of Section 10(c) of the Agreement shall remain unchanged.


2.
The first sentence of Section 11(d) of the Agreement is hereby amended in its
entirety to read as follows:



In the event that Executive is terminated by the Company (or its successor) in a
Control Termination as so defined, or if Executive terminates his employment
With Reason in a Control Termination, then the Company shall pay Executive
within 30 days of the Termination Date the Accrued Amounts.


All other provisions of Section 11(d) of the Agreement shall remain unchanged.








--------------------------------------------------------------------------------





All provisions of the Agreement not amended hereby shall remain in full force
and effect.


IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement as of the date first above written.


CNO SERVICES, LLC


By:
/s/ Edward J. Bonach
 
Edward J. Bonach
 
Chief Executive Officer



 
/s/ Bruce Baude
 
Bruce Baude
 
 





2